Exhibit 10.3

GUARANTY

In consideration of SEATTLE CITY EMPLOYEES’ RETIREMENT SYSTEM, a single-employer
defined-benefit public employee retirements system (“Lender”) lending SIX
MILLION DOLLARS ($6,000,000) (the “Loan”) to PLATINUM INTELLECTUAL PROPERTY,
L.P., a Texas limited partnership (“Borrower”), the undersigned, PLATINUM
RESEARCH ORGANIZATION, INC., a Delaware corporation (“Guarantor”), jointly and
severally with all other parties executing similar guaranties, if any, hereby
unconditionally and irrevocably guarantees to Lender prompt payment of the Loan
when due, whether by acceleration or otherwise, together with all interest
thereon, any other sums that become due and owing to Lender under the Note (as
hereinafter defined) or any of the Security Documents (also as hereinafter
defined), including, without limitation, late charges, premiums for prepayment,
expenditures by Lender to preserve and protect the collateral for repayment of
the Note, amounts that would become due but for the effect of any bankruptcy
proceedings or other insolvency proceedings and all attorneys’ fees, costs, and
expenses of collection incurred by Lender in enforcing its rights and remedies
under the Note and the Security Documents, and together with the full and
complete discharge and performance of each and every other term, covenant,
obligation, or warranty contained in the Note or any of the Security Documents.

The Loan is evidenced by a promissory note (the “Note”) from Borrower dated
December 3, 2004 in the amount of SIX MILLION DOLLARS ($6,000,000), bearing
interest and payable as set forth therein, repayment of which is secured by the
documents identified in the Note as the “Security Documents”. Terms that are
defined in the Note shall have the meaning set forth therein when used in this
Guaranty.

GUARANTOR FURTHER AGREES THAT:

1. Guarantor indirectly owns 99% of the equity interests of Borrower and
therefore has a direct financial interest the Loan.

2. The obligations of Guarantor hereunder are primary, absolute, and
unconditional under any and all circumstances unless and until terminated as
provided in Section 18 below.

3. Without affecting, diminishing, or otherwise impairing the liability of
Guarantor hereunder and without notice or consent of Guarantor, Lender may from
time to time grant renewals, extensions, indulgences, releases, and discharges
to Borrower or any other guarantor, and may take security for payment of the
Loan, and may release any or all security for the Loan or refrain from
perfecting any interest in any security granted by Borrower or any other
guarantor.

 

-1-



--------------------------------------------------------------------------------

4. Lender may amend or modify the Note, the Security Documents, or any other
instrument executed to secure payment thereof or otherwise in connection with
the Loan, and otherwise may deal with Borrower or any other guarantor, without
notice to or consent of Guarantor, and without affecting, diminishing, or
otherwise impairing the liability of Guarantor hereunder.

5. As security for the full payment and performance of all of Guarantor’s
obligations hereunder, Guarantor hereby assigns to Lender, all claims and other
rights which Guarantor may now have or hereafter acquire against Borrower that
arises from the existence or performance of Guarantor’s obligations under this
Guaranty, including, without limitation, all rights of subrogation,
reimbursement, contribution, indemnification and all rights, if any, to
participate in any claim or remedy of Lender against Borrower or any collateral
which Lender now has or may hereafter acquire, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law. Until Lender
has received indefeasible payment in full of the principal balance of the Note,
together with interest thereon and together with all costs, attorneys’ fees, and
other expenses incurred by Lender in enforcing the payment of the Note, or in
enforcing performance and observation of any other obligation hereby guaranteed,
(i) Guarantor shall have no right to exercise any such claim, remedy or right
against Borrower, and (ii) Guarantor hereby authorizes and directs Borrower to
pay to Lender, all payments in respect of each such claim, remedy or right that
would otherwise be payable to Guarantor. Any agreement between Guarantor and
Borrower that is contrary to the foregoing shall be null, void and of no force
or effect.

6. Lender may from time to time consent to any action or nonaction of Borrower
or any other guarantor, which, in the absence of such consent, violates or may
violate any provisions of the Note, the Security Documents, or any instrument
securing repayment thereof or otherwise executed in connection therewith, and
such consent may be granted by Lender without in any manner affecting,
diminishing, or impairing the liability of Guarantor hereunder.

7. This Guaranty shall continue to be effective, or be reinstated, as the case
may be, if at any time payment by Borrower or any other guarantor of all or any
part of any sum payable pursuant to the Note or any other guaranty, as the case
may be, is rescinded or otherwise must be returned by Lender upon the
insolvency, bankruptcy, or reorganization of the payor all as though such
payment to Lender had not been made.

8. No change in the name, purposes, capitalization, or organization of Borrower
shall in any way affect, diminish, or otherwise impair the liability of
Guarantor hereunder, and Lender shall not be obligated to inquire into the
powers of Borrower notwithstanding such borrowing, renewals, or credits shall be
in excess of the powers of Borrower.

9. Lender shall not be obligated to exhaust its recourse against Borrower, or
any other guarantor or person, or any security it may have for repayment of the
Loan or the satisfaction of the obligations hereby guaranteed before being
entitled to payment from Guarantor of the Loan or performance of each and every
one of the obligations hereby guaranteed. Lender may, at its sole discretion,
exercise its rights under this Guaranty either prior to, concurrently with, or
after the exercise of its remedies for default against Borrower as provided in
the Note and Security documents.

 

-2-



--------------------------------------------------------------------------------

10. Notwithstanding the provisions of the laws of any state relating to the rate
of interest payable by Borrower, this Guaranty shall remain in full force and
effect whatever the rate of interest received or demanded by Lender, and no
invalidity, irregularity, or unenforceability (by reason of any bankruptcy or
similar law, any other law, or any order of any government or agency thereof
purporting to reduce, amend, or otherwise affect any indebtedness or liability
of Borrower or of any security therefor) and no release or discharge of Borrower
in any receivership, bankruptcy, winding-up, or other creditor proceedings shall
affect, diminish, or otherwise impair or otherwise be a defense to this
Guaranty. Guarantor shall pay any interest on any portion of the Loan or the
other obligations guaranteed hereunder that accrues after the commencement of
any proceeding referred to in the foregoing sentence (or, if interest on any
portion of the Loan or such other obligations ceases to accrue by operation of
law by reason of the commencement of said proceeding, such interest as would
have accrued if those proceedings had not been commenced) because it is the
intention of Guarantor that Guarantor’s obligations to Lender should be
determined without regard to any rule of law or order that may relieve Borrower
of any of Borrower’s obligations to Lender.

11. This Guaranty has been delivered free of any conditions and no
representations have been made to Guarantor affecting or limiting the liability
of Guarantor under this Guaranty except as may be specifically embodied herein.
This Guaranty is in addition to and not in substitution for any other guaranties
held or that may hereafter be held by Lender, and Guarantor is jointly and
severally liable with all such other guarantors for payment of the amounts
hereby guaranteed.

12. No action or proceeding brought or instituted under this Guaranty and no
recovery in pursuance thereof shall be a bar or defense to any further action or
proceeding that may be brought under this Guaranty by reason of any further
default or defaults hereunder or in the performance and observance of the terms,
covenants, conditions, and provisions in the Note, the Security Documents, or
any instrument securing repayment thereof or otherwise executed in connection
with the Loan.

13. In the event of any default under the Note, the Security Documents, this
Guaranty, or any other guaranty of the Loan or in the event that any dispute
arises relating to the interpretation, enforcement, or performance of any of the
foregoing, Lender shall be entitled to collect from Guarantor on demand all fees
and expenses incurred in connection therewith, including but not limited to fees
of attorneys, accountants, appraisers, environmental inspectors, consultants,
expert witnesses, arbitrators, mediators, and court reporters. Without limiting
the generality of the foregoing, Guarantor shall pay all such costs and expenses
incurred in connection with (a) arbitration or other alternative dispute
resolution proceedings, trial court actions, and appeals; (b) bankruptcy or
other insolvency proceedings of Guarantor, any other guarantor, or any other
party liable for any of the obligations hereby

 

-3-



--------------------------------------------------------------------------------

guaranteed or any party having any interest in any security for any of those
obligations; (c) judicial or nonjudicial foreclosure on, or appointment of a
receiver for, any property securing any such obligations; (d) postjudgment
collection proceedings; (e) all claims, counterclaims, cross-claims, and
defenses asserted in any of the foregoing whether or not they arise out of or
are related to the Loan; (f) all preparation for any of the foregoing; and
(g) all settlement negotiations with respect to any of the foregoing. All such
costs, expenses, and fees shall be due and payable upon demand and shall bear
interest from the date incurred through the date of collection at the Base Rate
(as defined in the Note), plus five percent (5%) per annum.

14. No waiver, modification, extension, forbearance, or delay on the part of
Lender with respect to the Note, the Security Documents, or any instrument
securing repayment thereof or otherwise executed in connection therewith, or any
other guaranty, and no act or thing that might, but for this provision of this
Guaranty, be deemed a legal or equitable discharge of a surety, shall operate to
release the obligations of Guarantor under this Guaranty, and no delay on the
part of Lender in exercising any of its options, powers, or rights hereunder, or
a partial or single exercise thereof, shall constitute a waiver of any other
rights hereunder.

15. Guarantor hereby waives presentment, protest, notice, demand, or action on
delinquency in respect to the Loan or any obligation hereby guaranteed.
Guarantor waives acceptance of this Guaranty.

16. This Guaranty shall survive the realization upon any collateral given as
security for the Loan or the exercise of any other remedy contained in any
document securing payment of the Note and this Guaranty shall terminate only as
provided in Paragraph 18 below. Guarantor agrees that the obligations of
Guarantor hereunder (and all substantial equivalents of such obligations) are
separate and distinct from those of Borrower under the Note and the Security
Documents. All of Guarantor’s obligations under this Guaranty (and all
substantial equivalents of such obligations) shall constitute the recourse
obligations of Guarantor. Guarantor further agrees that no action taken by
Lender with respect to any personal property collateral for the Loan shall be
deemed to constitute a retention of such collateral in satisfaction of the debt
as that term is used in RCW 62A.9-505(2). No agreement between Borrower and
Guarantor shall impair any rights of Lender under this Guaranty or under
applicable laws.

17. Reserved.

18. This Guaranty shall inure to the benefit of Lender, its successors and
assigns (and as used herein, the term “Lender” shall be deemed to refer to the
party identified as “Lender” in the first paragraph of this Guaranty or if
different, the owner(s) or holder(s) from time to time of the Note), and shall
be binding upon Guarantor and Guarantor’s heirs, personal representatives,
successors, and assigns, as the case may be, provided, however, that this
Guaranty shall terminate when the principal and interest of the Loan and all
other obligations hereby guaranteed are indefeasibly paid in full.

 

-4-



--------------------------------------------------------------------------------

19. In the event of a conflict between the provisions of this Guaranty and the
provisions of the Note, the provisions of this Guaranty shall control.

20. This Guaranty shall be governed by and construed in accordance with the laws
of the State of Washington.

21. Each married person who executes this Guaranty agrees that recourse
hereunder may be had to his or her separate property as well as the assets of
his or her marital community.

22. Notwithstanding any contrary provision of applicable law, each general
partner in any partnership which is a party hereto, agrees that Lender need not
exhaust the partnership assets of such partnership before executing upon the
assets of such general partner in satisfaction of the obligations evidenced
hereby or by any other document, instrument or agreement entered into by such
partnership in connection with the Loan, but may execute upon such general
partner’s assets prior to, at the same time as, or after executing upon the
partnership assets of such partnership. Each such general partner shall be
jointly and severally liable for such obligations with all other persons and
entities liable therefor.

DATED this 22nd day of September, 2008.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LEND MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

Signature page follows

 

-5-



--------------------------------------------------------------------------------

PLATINUM RESEARCH ORGANIZATION, INC. By:   /s/ John T. “Cork” Jaeger, Jr. Name:
  John T. “Cork” Jaeger, Jr. Title:   Chief Executive Officer Address:   2777
Stemmons Freeway   Suite 1440   Dallas, TX 75207

[INSERT APPROPRIATE ACKNOWLEDGMENT FORM FOR GUARANTOR]

SIGNATURE PAGE TO GUARANTY